Case 3:18-cv-01286-MAB Document 41 Filed 09/03/20 Page 1 of 6 Page ID #274




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 REYNEL VALENCIA,                             )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:18 -CV-01286 -MAB
                                              )
 EMMANUEL AFUWAPE,                            )
                                              )
                      Defendant.              )


                        MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court sua sponte for case management purposes. For the

reasons set forth below, this action is DISMISSED with prejudice pursuant to Rule 41(b).

The case is CLOSED, and the Clerk of Court is DIRECTED to enter judgment

accordingly.

                                   FACTUAL BACKGROUND

       Plaintiff Reynel Valencia, an inmate with the Illinois Department of Corrections

(“IDOC”), filed this pro se lawsuit under 42 U.S.C. § 1983 on May 4, 2018 alleging

deliberate indifference claims against officials at Centralia and Vandalia Correctional

Facilities (Doc. 1). In his complaint, Plaintiff described experiencing chronic abdominal

pain that he alleges staff at Centralia and Vandalia did not address appropriately from

approximately October 2016 through a significant portion of 2017 (Id.).

       After a threshold review, pursuant to 28 U.S.C. § 1915A, Plaintiff’s claims were

severed into two separate cases, as the claims Plaintiff brought in his complaint involved
                                        Page 1 of 6
Case 3:18-cv-01286-MAB Document 41 Filed 09/03/20 Page 2 of 6 Page ID #275




discretionary actions taken by different medical officials at different prisons that did not

constitute the same series of transactions and occurrences with common questions of fact

common to each of the Defendants (Doc. 1). See FED. R. CIV. P. 20(a)(2). Accordingly,

Plaintiff was allowed to proceed on an Eighth Amendment claim against Defendant

Afuwape for exhibiting deliberate indifference to Plaintiff’s serious medical condition

(chronic diarrhea and associated pain) when Plaintiff was incarcerated at Vandalia and

his other claim, related to his experience at Centralia (a separate facility), was severed

into a separate case (Doc. 1).

       On February 7, 2020, Defendant Emmanuel Afuwape filed a motion for summary

judgment, with Plaintiff’s response due by March 12, 2020 (Docs. 36, 37). Due to the

COVID-19 pandemic, Plaintiff’s deadline to timely respond to the motion for summary

judgment was extended to May 11, 2020 by Amended Administrative Order No. 261 and

Second Amended Administrative Order No. 261. Plaintiff did not file a response to

Defendant’s motion for summary judgment by either the original March 12 deadline or

the extended deadline of May 11, 2020.

       On July 17, 2020, the Court ordered Plaintiff to show cause, in writing, by August

17, 2020 as to why his case should not be dismissed for failure to prosecute. See FED. R.

CIV. P. 41(b). Plaintiff was also explicitly warned that if he failed to respond to this Order

or file a response to Defendant’s motion for summary judgment, the case would be

dismissed (Doc. 40). To date, Plaintiff has not filed anything with the Court in response

to this Order or Defendant’s motion for summary judgment.


                                         Page 2 of 6
Case 3:18-cv-01286-MAB Document 41 Filed 09/03/20 Page 3 of 6 Page ID #276




                                          ANALYSIS

       Under the Federal Rule of Civil Procedure 41(b), a court may dismiss an action

with prejudice “if the plaintiff fails to prosecute or to comply with [the Federal Rules of

Civil Procedure] or any court order.” FED. R. CIV. P. 41(b). “The court should exercise this

right sparingly” and should dismiss a case “only when there is a clear record of delay or

contumacious conduct, or when other less drastic sanctions have proven unavailing” and

an explicit warning has been provided to the plaintiff that dismissal is imminent. Salata

v. Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014) (quoting Webber v. Eye Corp., 721 F.2d

1067, 1069 (7th Cir. 1983)); Gabriel v. Hamlin, 514 F.3d 734, 736 (7th Cir. 2008)

(quoting Sharif v. Wellness Intern. Network, Ltd., 376 F.3d 720, 725 (7th Cir. 2004)).

       In this matter, Plaintiff is proceeding pro se, and the Court is mindful of the

difficulties he faces in doing so. But those difficulties do not excuse him from complying

with Court-imposed deadlines or communicating with the Court. Plaintiff was directed

to respond to Defendant’s motion for summary judgment. He failed to do so by the

deadline despite being warned of the consequences. In fact, in an Order entered on

February 12, 2020, the Court reminded Plaintiff that, at that time, his response to the

motion for summary judgment was due on or before March 12, 2020 (Doc. 39). That

deadline was, of course, later extended as a result of the Court’s Administrative Orders

issued as a result of the COVID-19 pandemic (See Doc. 40).            Plaintiff also failed to

respond to the Court’s Order prompting him to show cause why he has failed to respond

to the motion for summary judgment. The Court noted that instead of responding to the

Court’s Show Cause Order, he could simply file a response to the summary judgment
                                          Page 3 of 6
Case 3:18-cv-01286-MAB Document 41 Filed 09/03/20 Page 4 of 6 Page ID #277




motion (Doc. 40). Plaintiff’s failure to file anything in response to the Defendant’s

summary judgment motion or the Court’s Show Cause Order, however, does not appear

to be out of the ordinary for this case. In fact, the Court has reviewed the docket and as

best the Court can tell, Plaintiff has not communicated with the Court in any fashion since

July 2018 (e.g. Doc. 6). Under the circumstances presented here, the Court can only

conclude that Plaintiff is no longer interested in pursuing this litigation, and the Court is

convinced that dismissal is appropriate. Accordingly, this action will be dismissed with

prejudice pursuant to Fed. R. Civ. P. 41(b). See James v. McDonald's Corp., 417 F.3d 672,

681 (7th Cir. 2005) (affirming the district court’s decision to dismiss as case for failure to

prosecute its case or abide by the court’s orders and noting the court’s inherent “authority

under Federal Rule of Civil Procedure 41(b) to enter a sua sponte order of dismissal for

lack of prosecution.”).

                                       CONCLUSION

       This case is DISMISSED with prejudice pursuant to Federal Rule of Civil

Procedure 41(b). Defendant’s motion for summary judgment (Doc. 36) is rendered

MOOT. The case is CLOSED, and the Clerk of Court is DIRECTED to enter judgment

accordingly.

                                           NOTICE

       If Plaintiff wishes to contest this Order, he has two options. He can ask the Seventh

Circuit to review the order, or he can first ask the undersigned to reconsider the Order

before appealing to the Seventh Circuit.

       If Plaintiff chooses to go straight to the Seventh Circuit, he must file a notice of
                                         Page 4 of 6
Case 3:18-cv-01286-MAB Document 41 Filed 09/03/20 Page 5 of 6 Page ID #278




appeal within 30 days from the entry of judgment. FED. R. APP. P. 4(a)(1)(A). The deadline

can be extended for a short time only if Plaintiff files a motion showing excusable neglect

or good cause for missing the deadline and asking for an extension of time. FED. R. APP.

P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421, 424 (7th Cir. 2012) (explaining

the good cause and excusable neglect standards); Abuelyaman v. Illinois State Univ., 667

F.3d 800, 807 (7th Cir. 2011) (explaining the excusable neglect standard).

       On the other hand, if Plaintiff wants to start with the undersigned, he should file

a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.

Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001). See also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”) (citation

and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and submitted on-time, the 30-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for
                                          Page 5 of 6
Case 3:18-cv-01286-MAB Document 41 Filed 09/03/20 Page 6 of 6 Page ID #279




filing a notice of appeal; it will expire 30 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Talano v. Northwestern Medical Faculty

Foundation, Inc., 273 F.3d 757, 760–61 (7th Cir. 2001); Martinez v. Trainor, 556 F.2d 818, 819–

20 (7th Cir. 1977). Again, this deadline can be extended only on a written motion by

Plaintiff showing excusable neglect or good cause.

       The Court has one more bit of instruction regarding the appeals process. If Plaintiff

chooses to appeal to the Seventh Circuit, he can do so by filing a notice of appeal in this

Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the Seventh Circuit is

$505.00. The filing fee is due at the time the notice of appeal is filed. FED. R. APP. P. 3(e). If

Plaintiff cannot afford to pay the entire filing fee up front, he must file a motion for leave

to appeal in forma pauperis (“IFP motion”) along with a recent statement for his prison

trust fund account. See FED. R. APP. P. 24(a)(1)(C). The IFP motion must set forth the issues

Plaintiff plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If he is allowed to

proceed IFP on appeal, he will be assessed an initial partial filing fee. 28 U.S.C. §

1915(b)(1). He will then be required to make monthly payments until the entire filing fee

is paid. 28 U.S.C. § 1915(b)(2).

       IT IS SO ORDERED.

       DATED: September 3, 2020
                                                    s/ Mark A. Beatty
                                                    MARK A. BEATTY
                                                    United States Magistrate Judge




                                           Page 6 of 6
